Citation Nr: 0814734	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-29 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Samadani


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  When this case was before the Board in April 2007, 
it was remanded for further development.  It has since been 
returned to the Board for further appellate action.


FINDING OF FACT

A chronic depressive disorder was not present in service or 
until years thereafter, nor is it etiologically related to 
service.


CONCLUSION OF LAW

Depressive disorder was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of psychotic 
depression during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that he 
should submit any pertinent evidence in his possession and 
notice with respect to the disability-rating and effective-
date elements of the claim, in letters mailed in July 2005 
and May 2007.  Although these letters were mailed after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the record reflects that following the provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for a depressive 
disorder.  Consequently, no disability rating or effective 
date will be assigned.  Therefore, the failure to provide 
timely notice with respect to these elements of the claim is 
no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In accordance with the Board's March 2006 remand, 
the veteran was afforded a VA examination to determine if his 
depressive disorder is related to his period of active 
service.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that his current depressive disorder is 
related to his military service.  The service medical records 
show that the veteran complained of headaches during his 
military service.  The service medical records, however, do 
not show that the veteran complained of depression or was 
found to have a depressive disorder.  Furthermore, the 
veteran's mental status was found to be normal on the 
discharge examination.

Post-service medical evidence of record shows complaints of 
difficulty sleeping and requests for valium in the 1970's.  
The veteran was first diagnosed with dysthymia in November 
1999.  In January 2000 and in February 2000, the veteran was 
hospitalized for depression.  In July 2003, the veteran was 
diagnosed with major depressive disorder and heroin 
dependence. 

A lay statement submitted by a fellow soldier, R.T., 
indicates that the veteran became withdrawn and depressed 
during the military.  R.T. noted that the veteran was 
involved in a racial confrontation in the military which 
caused him to be anxious, afraid, withdrawn and sad.  

In January 2008, the veteran was afforded a VA examination.  
The examiner noted that the veteran started treatment for 
depression in 1999.  The veteran had previously been 
hospitalized for his condition between 1999 and 2005.  The 
examiner diagnosed the veteran with depressive disorder with 
benzodiazepine and opioid dependence.  

The examiner opined that it is highly unlikely that the 
veteran's depression is causally related to his military 
service.  He noted that although the veteran reported being 
harassed by a homosexual during service, the harassment did 
not include threats or even explicit verbalizations, but just 
some innuendo.  The examiner found that this did not appear 
to be a traumatic event consistent with PTSD literature or 
literature on distress following sexual harassment.  He noted 
that the veteran has had multiple stressful events in his 
life since leaving the military that were more stressful and 
proximal to the onset of depression.  These events included 
domestic violence, drug use, arrests, and back pain.  The 
examiner stated that although the veteran may have had some 
anxiety symptoms during service, his use of Valium was 
primarily for insomnia according to the records.  In 
addition, depression did not require treatment until about 
1999, 25 years after he left the military.  The examiner also 
noted that until the late 1990's, the veteran was able to 
sustain a career and marriage, which also suggests the onset 
of his depression was in the 1990's and not causally related 
to the military.  


The Board has found the foregoing medical opinion to be 
persuasive since it was rendered by a clinical psychologist 
who examined the veteran, reviewed the veteran's pertinent 
history, and properly supported his opinion.  In any event, 
there is no medical evidence of a depressive disorder until 
many years following the veteran's discharge from service or 
medical evidence of a nexus between the claimed disability 
and the veteran's military service.  

In essence, the evidence of a nexus between the veteran's 
currently diagnosed depression and his military service is 
limited to statements made by the veteran and his fellow 
soldier, R.T.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran and his fellow 
soldier, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


